Por cuanto, Domingo Rodríguez Díaz fué acusado de un delito de robo perpetrado en la persona de Antonio Caraballo, apoderándose por medio de la fuerza y la violencia de una cantidad de dinero;
Por Cuanto, en la vista de la causa, después de practicada la prueba de la acusación, el acusado se declaró culpable y el jurado rindió un veredicto de culpabilidad, ajustándose a la instrucción de la corte;
*982Por CUANTO, en un escrito dirigido a esta corte a manera de ale-gato, el acusado únicamente alega que se trata de un delito de hurto de menor cuantía y que la corte no tuvo jurisdicción para juzgarlo;
P'OR TANTO, se confirma la sentencia dictada por la Corte de Dis-trito de Ponce en agosto 30, 1933.